DETAILED ACTION
Allowable Subject Matter
Claims 2-21 are allowed.
The following is an examiner’s statement of reasons for allowance: upon further consideration of the art of record it has been decided that the prior art neither anticipates nor renders obvious the claimed tool reload having a tool assembly; and a coupling member including a locking assembly and spring pins, each of the spring pins being movable along a spring pin axis between an inward position and an outward position, the spring pins being biased towards the outward position, the locking assembly including a lock plate that is moveable from a first position located between the spring pins to prevent movement of the spring pins from the outward position to the inward position to a second position spaced from the spring pins. In the case of claim 2 or A reload comprising: a tool assembly; and a coupling member including a locking assembly and a pair of spring pins, the locking assembly including a plunger and a lock plate, the pair of spring pins being movable from an inward position to an outward position, the lock plate being moveable from a first position located between the pair of spring pins to prevent movement of each spring pin of the pair of spring pins from the outward position to the inward position to a second position spaced from the pair of spring pins, the lock plate having a top portion supporting a clevis, the clevis connected to a proximal end of the plunger of the locking assembly, wherein the plunger supports a spring that biases the lock plate towards the first position. In the case of claim 9 and 15. The prior art does not distinctly disclose a tool reload having a coupling member including a pair of spring pins and locking assembly as claimed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS E A PALMER whose telephone number is (303)297-4779. The examiner can normally be reached Monday -Thursday 8am-6pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Lucas E. A. Palmer/Examiner, Art Unit 3731                                                                                                                                                                                                        
/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731